ACCEPTED
                                                                                               12-14-00096-CR
                                                                                   TWELFTH COURT OF APPEALS
                                                                                                TYLER, TEXAS
                                                                                          2/24/2015 1:42:59 PM
                                                                                                  CATHY LUSK
                                                                                                        CLERK




                                                                             FILED IN
                                                                      12th COURT OF APPEALS
                                                                           TYLER, TEXAS
                                                                      2/24/2015 1:42:59 PM
                                       24 FEBRUARY 2014                    CATHY S. LUSK
                                                                               Clerk
Twelfth Court of Appeals
1517 W Front St Ste 354
Tyler TX 75702-7854

Re: DeMaria Woods v. State
       12-14-00096-CR
       12-14-00097-CR
       12-14-00098-CR

To The Honorable Clerk of the Court:

Please find enclosed a copy of the letter sent to Ms. Woods regarding his right to file a PDR
along with a copy of the certified return receipt showing the mailing of the same.


                                           Sincerely,


                                           /s/Austin Reeve Jackson
                                        12 FEBRUARY 2015

Mr. DeMaria Woods, Sr.
Inmate 1597516
Telford Unit
3899 State Highway 98
New Boston, TX 75570

By Certified Mail

Re: Appeal

Mr. Woods:

Please find enclosed a copy of opinion issued by the Twelfth Court of Appeals in your case.

Should you desire to do so, you do have the right to file a pro se Petition for Discretionary
Review in the Court of Criminal Appeals. If you decide to pursue that option you must file your
petition prior to the expiration of thirty days from the date of the court’s opinion. That is by, 13
March 2015.

I would be happy to address any questions or concerns you have if you will simply let me know.


                                              Sincerely,


                                              Austin Reeve Jackson